Title: To George Washington from Benjamin Lincoln, 22 December 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            Philada 22 Decr 1782
                        
                        I have been honored with your Excellencys Letter of the  covering an extract of a letter from Sir Guy Carleton of the 11th Instant and the copy of Lt Reinkings memorial to him
                            on the subject of the Brunswic Prisoners of War at Reading.
                        the Prisoners at Reading were sufferd to remain in Hutts untill by their improper conduct they had forfieted
                            all right to any particular indulgence the Officer under whose care they were placed found it necessary to confine them in
                            order to put a stop to that Desertion which was fast increasing among them—That the places of their confinement are
                            peculiarly disagreable, that their quantity of Provisions has been reduced or that they have been treated with rigour are
                            suggestions without any foundation.
                        If any have inlisted into our service no coercive measures have been used to induce them to the measure.
                        Some have, in compliance with their own solicitation been indulged the priviledge of becoming Citizens of
                            America and what ever contract they have made with the Inhabitants has been their own voluntary Act. with great regard I
                            have the honor to be Sir Your Excellencys Most Obedt humble Servant 
                        
                            B. Lincoln
                        
                    